Citation Nr: 1632317	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for dermatitis (also claimed as psoriasis).

2. Entitlement to service connection for peripheral neuropathy of the upper extremities.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities.

4. Entitlement to service connection for a kidney condition. 

5. Entitlement to service connection for retinopathy.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973, from August 1974 to August 1977, and December 1987 to November 1991.  The appellant was the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2011, the Veteran was informed of the RO's August 2011 rating decision denying entitlement to service connection for diabetes mellitus type II, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, a kidney condition, and retinopathy.  In February 2012, VA received the Veteran's notice of disagreement with the August 2011 rating decision.  In a February 2015 decision, the RO granted service connection for diabetes mellitus, type II.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for diabetes mellitus, type II, is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the Board finds the timely notice of disagreement placed the remaining issues in appellate status, and accordingly, the issues of entitlement to service connection for peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, a kidney condition, and retinopathy are properly before the Board. 



FINDING OF FACT

On July 11, 2016, VA was notified by a relative that the appellant died in June 2016.  The appellant's death was confirmed by the Social Security Administration.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


